DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2022 has been entered.
 
Response to Amendment
The examiner acknowledges the amending claims 1 and 8, adding claims 12 – 14 by the amendment submitted by the applicant(s) filed on January 05, 2022.  Claims 1, 8 and 12 – 14 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on October 04, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.
Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (US2015/0043606, applicant submitted in the IDS, filed on March 29, 2019) in view of Hwang et al. (2003/0035454, applicant submitted in the IDS, filed on March 29, 2019).			

    PNG
    media_image1.png
    151
    255
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    224
    314
    media_image2.png
    Greyscale


Regarding claim 1, Hamaguchi discloses a nitride semiconductor laser, comprising: 

an active layer (see Annotation Figure 1A, character 23, Abstract and paragraphs [0055 and 0068]);
a current confining layer (see Annotation Figure 1A, character 24, the reference called “current constricted layer” and paragraphs [0072 and 0079]) having an opening (see Annotation Figure 1A, character 24A and paragraph [0072 and 0079]); and
two distributed Bragg reflector (DBR) layers (see Annotation Figure 1A, characters 41 and 42, Abstract and paragraphs [0068, 0071 – 72 and 0076]) that interpose the active layer (see Annotation Figure 1A, Character 23) and the opening (see Annotation Figure 1A, Character 24A) therebetween and 
a GaN substrate (see Annotation Figure 1A, character 26, the reference called “support substrate” and paragraphs [0057 and 0074]) on a side opposite to a light emission side of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 1A, characters 100), wherein 
the GaN substrate (see Annotation Figure 1A, character 26) is outside the vertical resonator layer (see Annotation Figure 1A, characters 100).

    PNG
    media_image3.png
    204
    322
    media_image3.png
    Greyscale


Hamaguchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; the GaN substrate has, on a back surface of the GaN substrate, an asperity surface that is rougher than a top surface of the GaN substrate, the asperity surface is opposite to the opening, and the resonance suppressing part corresponds to the asperity surface.   Hwang teaches a resonance suppressing part (see Figure 6, characters 150, the reference called “anti-reflection features”), the resonance suppressing part (see Figure 6, characters 150) is either a surface layer part of the substrate (see Figure 6, characters 110) or a layer in contact with a surface of the substrate and on a back surface of the substrate (see Figure 6, characters 110), an asperity surface (see Figure 6, characters 150, the reference called “anti-reflection features”) that is rougher than a top surface of the substrate (see Figure 6, characters 110), and the resonance suppressing part is the asperity surface (see Figure 6, characters 150).  However, it is well known in the art to apply and/or modify the a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; the GaN substrate has, on a back surface of the GaN substrate, an asperity surface that is rougher than a 

Regarding claim 8, Hamaguchi discloses an electronic apparatus, comprising: 
a nitride semiconductor laser as a light source (see Annotation Figure 1A and paragraphs [0055 and 0057]), the nitride semiconductor laser comprising:  
a vertical resonator layer (see Annotation Figure 1A, character 100 and paragraphs [0054 and 0069]) that includes: 

a current confining layer (see Annotation Figure 1A, character 24, the reference called “current constricted layer” and paragraphs [0072 and 0079]) having an opening (see Annotation Figure 1A, character 24A and paragraph [0072 and 0079]); and 
two distributed Bragg reflector (DBR) layers (see Annotation Figure 1A, characters 41 and 42, Abstract and paragraphs [0068, 0071 – 72 and 0076]) that interpose the active layer (see Annotation Figure 1A, Character 23) and the opening (see Annotation Figure 1A, Character 24A) therebetween and 
a GaN substrate (see Annotation Figure 1A, character 26, the reference called “support substrate” and paragraphs [0057 and 0074]) on a side opposite to a light emission side of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 1A, characters 100), wherein 
the GaN substrate (see Annotation Figure 1A, character 26) is outside the vertical resonator layer (see Annotation Figure 1A, characters 100).
Hamaguchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; the GaN substrate has, on a back surface of the GaN substrate, an asperity surface that is rougher than a top surface of the GaN substrate, the asperity surface is opposite to the opening, and the resonance suppressing part corresponds to the asperity surface.   Hwang teaches a resonance suppressing part (see Figure 6, characters 150, .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (US2015/0043606, applicant submitted in the IDS, filed on March 29, 2019) in view of Hwang et al. (2003/0035454, applicant submitted in the IDS, filed on March 29, 2019), further in view of Masui et al (US 2011/0064109).	

    PNG
    media_image4.png
    322
    403
    media_image4.png
    Greyscale



Regarding claim 12, Hamaguchi and Hwang discloses the claimed invention except for a lower spacer layer between a lower DBR layer of the two DBR layers and the active layer; and the lower spacer layer is in direct contact with each of the lower DBR layer and the active layer.   Masui teaches a lower spacer layer (see Figure 1A, Character 12) between a lower DBR layer (see Figure 1A, Character 11) and the active layer (see Figure 1A, Character 13); and the lower spacer layer (see Figure 1A, Character 12) is in direct contact with each of the lower DBR layer (see Figure 1A, Character 11) and the active layer (see Figure 1A, Character 13).  However, it is well known in the art to apply and/or modify the lower spacer layer as discloses by Masui in (see Figure 1 and paragraph [0025]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known lower spacer layer as suggested by Masui to the laser of Hamaguchi and Hwang, the spacer layers are usually provided respectively above and below the active layer(s) to define the required length of the optical cavity between the top and bottom mirrors and enable the length of the cavity to be controlled.



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (US2015/0043606, applicant submitted in the IDS, filed on March 29, 2019) in view of Hwang et al. (2003/0035454, applicant submitted in the IDS, filed on March 29, 2019), further in view of Masui et al (US 2011/0064109), further in view of Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019).           


    PNG
    media_image5.png
    436
    386
    media_image5.png
    Greyscale


Regarding claims 13 and 14, Hamaguchi, Hwang and Masui disclose the claimed invention except for an upper electrode layer including a transparent electrode layer and a metal electrode layer, wherein the upper electrode layer is in direct contact with an upper DBR layer of the two DBR layers, the upper DBR layer is on each of the metal electrode layer and the transparent electrode layer, the transparent electrode layer is in the opening of the current confining layer and the vertical resonator layer further includes an upper spacer layer on the active layer, and the upper spacer layer is in direct contact with each of the current confining layer and the transparent electrode layer.  Higuchi teaches an upper electrode layer (see Annotation Figure 6, Characters  19 and 27 and paragraphs [0099 and 0124]) including a transparent electrode layer (see .

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 12 – 14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828